Exhibit 10.8 Notice of Grant of Restricted Stock Award, Performance-based Equity Award, and Performance-based Cash Award Name: Address: Subject to the terms and conditions of the 2012 Equity Incentive Plan (the “Plan”) and the accompanying Restricted Stock Award Agreement, Performance-based Equity Award Agreement, and Performance-based Cash Award Agreement (the “Award Agreements”), you have been granted Shares of Restricted Stock, Performance-based Shares, and a Performance-based Cash Award (collectively the “Awards”) as follows: Grant Date: , 2016 Number of Shares: Your Awards consist of the following: Shares of Restricted Stock (each a “Share”) 1 Performance-based Shares (ROE) 2 $ Performance-based Cash Award (TSR) 3 Vesting Schedule: Your Restricted Stock will vest on the third anniversary of the Grant Date (Normal Vesting Date). Settlement: Your Awards will be settled in Shares or Cash as the case may be (if the restrictions on such Award lapse). This Notice of Grant and the accompanying Award Agreement describes your Award and the terms and conditions of your Award.To ensure you fully understand these terms and conditions, you should: • Read the Plan carefully to ensure you understand how the Plan works; and • Read this Notice of Grant and corresponding Award Agreement carefully to ensure you understand the nature of your Award and what you must do to earn it.
